ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                             )
                                          )
Atlas International Trading Corporation   )   ASBCA Nos. 59090, 59092, 59093
                                          )              59094,59095,59096
                                          )              59097,59098,59099
                                          )              59100,59101,59102
                                          )              59111
                                          )
Under Contract Nos. FA8240-10-M-U023      )
                    FA8240-l O-M-U025     )
                    FA8240-l l-M-U029     )
                    FA8240-10-M-U038      )
                    FA8240-l l-M-U038     )
                    FA8240-l l-M-U042     )
                    FA8240-10-M-Ul06      )
                    FA8240-09-M-U222      )
                    FA8240-l l-M-7035     )
                    FA8240- l l-M-7060    )
                    FA8240-l 1-M-71l1     )
                    FA8240-ll-M-7112      )
                    FA8240-10-M-U143      )
                    FA8240-l l-M-7104     )
                                          )

APPEARANCES FOR THE APPELLANT:                Terry L. Elling, Esq.
                                              Megan Mocho Jeschke, Esq.
                                              Elizabeth N. Jochum, Esq.
                                               Holland & Knight LLP
                                               McLean, VA

                                              John L. Brownlee, Esq.
                                               Holland & Knight LLP
                                               Washington, DC

APPEARANCES FOR THE GOVERNMENT:               Lt Col James H. Kennedy III, USAF
                                               Air Force Chief Trial Attorney
                                              Erika L. Whelan Retta, Esq.
                                              Capt Eric J. Singley, USAF
                                              Capt Amy K. Siak, USAF
                                              Jeffrey M. Lowry, Esq.
                                              Skye C. Mathieson, Esq.
                                               Trial Attorneys
                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 30 April 2015




                                                 Administrative J dge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59090, 59092, 59093, 59094,
59095, 59096, 59097, 59098, 59099, 59100, 59101, 59102, 59111, Appeals of Atlas
International Trading Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2